Citation Nr: 0939209	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for recurrent kidney 
stones.  

2.	Entitlement to service connection for residuals of a 
fractured coccyx with residual low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1978 and January 1979 to February 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

A Board hearing was held in May 2007.  The recording 
equipment, however, apparently malfunctioned.  In any event, 
no transcript of the hearing has been found.  Another hearing 
was scheduled in July 2007.  The Veteran was notified of the 
rescheduled hearing; however, he failed to appear for the 
hearing.  The Veteran did not demonstrate good cause for his 
failure to appear for the hearing and did not indicate a 
desire for another hearing.  The Veteran's representative 
filed an Appellant's Brief in October 2009 that did not 
request another hearing.  

FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran was treated for kidney stones in service.  

3.	The competent medical evidence of record does not show 
that the current back disability is a residual of a fractured 
coccyx in service or related to service.  


CONCLUSIONS OF LAW

1.	Kidney stones were incurred in active service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.	Residuals of a fractured coccyx with residual low back 
pain were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for service connection for kidney stones, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Regarding the claim for service connection for residuals of a 
fractured coccyx with residual low back pain (back 
disability), the Veteran was sent a VCAA letter in March 2004 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In August 2006, the Veteran was also provided with the notice 
provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, although the notice was sent after 
the initial AOJ's adjudication and a subsequent adjudication 
was not provided, the Board finds that there is no prejudice 
to the Veteran.  With respect to the back disability, any 
error regarding this notice was harmless given that service 
connection is being denied and no rating or effective date 
will be assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in October 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).



Kidney Stones

The Board notes that there is no evidence associated with the 
claims file showing that the Veteran was treated for kidney 
stones prior to service.  Upon enlistment, the Veteran did 
not report a history of kidney stones.  The service treatment 
records reveal that the Veteran received treatment for kidney 
stones in June 1979.  

Private medical records show that the Veteran received 
treatment for kidney stones in April 2001.  He had 
lithotripsy for stones in his left kidney and a urethral 
stent was placed.  He subsequently underwent a cystoscopy.  

In an October 2004 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the Veteran's history 
of kidney stone treatment and examined the Veteran.  The 
Veteran reported that he was treated for kidney stones in the 
late 1990s and in 2001.  The examiner noted that the Veteran 
had a kidney stone in service and found that this single 
kidney stone was a service connected condition.  The examiner 
noted that the reason for the subsequent kidney stones was a 
genetic predisposition.  The examiner noted that the kidney 
stone in service was also due to genetic misfortune along 
with probable dehydration.  The examiner concluded that the 
first kidney stone was more likely than not caused by 
service, but the tendency to form kidney stones and the 
kidney stones after service were less likely as not to have 
been caused by service.  

In spite of the VA examiner's opinion depicting two separate 
opinions for the kidney stones in service versus after 
service, the Board finds that there is sufficient evidence 
for service connection.  The service treatment records show 
evidence of at least one kidney stone in service.  Under 38 
C.F.R. § 3.309(a), calculi of the kidney (kidney stones) is a 
chronic disability by regulation.  See 38 C.F.R. § 3.309(a) 
(2009).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  The medical records indicate that the Veteran had 
kidney stones in service as well as subsequent kidney stones 
after service.  Further, there is no evidence which 
attributes the Veteran's post-service kidney stones to an 
intercurrent cause.  Accordingly, service connection for a 
kidney stone disorder, first shown in service, is warranted.

Back Disability

Upon enlistment, the Veteran did not report back problems.  
The enlistment examination in June 1974 shows that the 
Veteran's spine was clinically evaluated as normal.  
Treatment records dated in January 1980 refer to a motorcycle 
accident two years prior.  The Veteran was seeking treatment 
for low back pain which he indicated was intermittent since 
the accident.  The Veteran was diagnosed with lumbosacral 
strain with pain down his left leg when bending.  The Veteran 
reported in 1979 the he was treated for injuries due to a 
motorcycle accident and the examining physician noted that he 
had a car accident in May 1974.  In January 1979, the Veteran 
did not report back problems and his spine was clinically 
evaluated as normal.  In May 1980, the Veteran had left 
sacroiliac strain and was prescribed physical therapy with 
deep heat and mobility exercises.  In a February 1981 
examination, the Veteran's spine was clinically evaluated as 
normal.  

VA treatment records show that the Veteran had complaints of 
low back pain radiating into the right leg.  Medical records 
in 2001 show that the Veteran sought treatment for right leg 
pain.  An MRI revealed right paracentral disc herniation at 
L5-S1 with minimal displacement and potential compression of 
the right S1 nerve root.  There was moderate to severe 
bilateral foraminal narrowing for the exiting L5 nerve roots 
at the L5-S1 level due to a combination of diffuse disc bulge 
and hypertrophic spur, as well as, moderate facet 
arthropathy.  

In an October 2004 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the Veteran's medical 
history and examined the Veteran.  The Veteran was diagnosed 
with L4/5 disk protrusion and L5/S1 disc herniation.  The 
examiner also reviewed the 2001 MRI.  The examiner found that 
the disc protrusion and herniation were less likely than not 
to be due to the 1976 coccyx fracture from the in-service 
motor vehicle accident.  The Veteran reported during the 
examination that his low back pain involved his right leg 
from the outset and that was the pattern of his current leg 
pain.  The examiner noted, however, that the service 
treatment records indicated that his pain was in the 
sacroiliac region and when radiating down the leg, it was on 
the left side far more than the right.  The examiner noted 
that the character of the pain had changed significantly over 
the years from his current description of the pain.  The 
examiner compared the current complaints to the pain 
described in the service treatment records in the late 1970s.  
The examiner, therefore, opined that more likely than not the 
Veteran's current lumbar spine conditions were not related to 
the 1976 motor vehicle accident or any other condition that 
occurred in service.  

Based on the foregoing, the Board finds that service 
connection for a back disability is not warranted.  
Initially, the Board finds that the VA medical opinion is 
adequate.  The VA examiner considered the Veteran's prior 
medical history, treatment records and described the 
disability in sufficient detail.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Further, the examiner provided a 
rationale for his opinion and was very thorough and detailed.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
Therefore, the Board also finds that the VA opinion is 
probative.  

Considering the VA opinion and the remaining evidence of 
record, there is no objective medical evidence of record 
relating the Veteran's back disability to service.  Although 
the Veteran has a current back disability, without medical 
evidence that it is related to an injury in service, the 
Board cannot grant service connection.  There is no medical 
opinion of record showing that a motorcycle accident, a 
vehicle accident, or a fractured coccyx caused or is related 
to the current low back disability.  Without competent 
medical evidence linking the Veteran's disability to service, 
service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his back disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the evidence of record does not show a nexus between 
an injury in service and the Veteran's back disability.  As 
the only medical opinion of record does not support the 
Veteran's claim, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the Veteran's claim for service connection for residuals of a 
fractured coccyx with residual low back pain must be denied.  
See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for recurrent kidney stones is granted.  

Service connection for residuals of a fractured coccyx with 
residual low back pain is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


